Case 1:20-cr-00224-RBJ Document 13-6 Filed 10/27/20 USDC Colorado Page 1 of 1

 

 

as Sanaa ESD Sa TSE
From: Dru Naranjo <andreweknaranjo@gmail.com>
Sent: Wednesday, October 14, 2020 5:01 PM
To: jcdefense@gmail.com
Subject: Kole Milner Testimony

To whom it may concern,

Ever since | had to opportunity to meet Kole he has been nothing but inspiring, motivational, compassionate,
understanding and shows unconditional love which is much needed in todays world. Kole is a soul whose love is to learn
and help others along his journey, in my years of knowing Kole | couldn’t say a bad thing about him. He has repeatedly
shown me that he is person worth knowing and loving with all that you are because he will give it in return with no
hesitations or judgement. His community work and peer to peer relationships go undocumented but are worth noting,
he not only knows what to say but knows how to feel when those need it the most. To call Kole anything but a beautiful
soul is to disrespect history, hard work and perseverance, to enclose a open mind is to entombed shackles on our
freedom. | hope this drop of emotion will help you understand the depth of which this man feels.

| give all my best to Kole and his family,
Love Pahveets.

Sent from Mail for Windows 10
